Thomas Edwards master of the Natch Society for & in behalfe of the owners of the abouesaid vessell plantiff ags* Sampson Sheafe march* Defend* in an Action of the case for non payment of the Sume of thirty nine pounds seaventeene shillings & six pence Spanish money at the rate of fowre shillings a peice of Eight Due for the fraight of Eleuen Tonns of goods shipped on the said vessell by ye said Sheafe & by him consigned to Mr Samuell Baech marchant in Jamaica which he refused to receaue & also payment of the fraight of the said goods denyed & other due damages according to Attachm* Dated the 24th Day of January 1671 . . . the Jurie . . . found for the defend* costs of Court, the Magistrates refused this verdict woh falls to ye Court of Assistants in Case.
[ Several depositions on this case are on file, together with the appeal, which apparently was not allowed.
S. F. 1140.4
Know all men by these prsents That on the tenth Day of ye month of May in the year of our Lord God One thousand Six hundred Seaventy one, at the Instance & request of Thomas Edwards marrine* I John Peeke Notary publick Dwelling in P° Royall in the Island of Jamaica addmitted & Sworne by his Excelency Sr Thomas Mudyford cheife Governor of the Said Island, went to the house of Samuel Bach mrchant Dwelling on P° Ryall & Speaking there to himselfe told him y* Thomas Edwards did protest against him for not receiving of Eleven Tunn of goods Consigned To him by Mr Samson Sheafe of Boston merchant, and asked him if he would receive the aforesd Goods, and the Said Samuel Bach answered me that hee would not receive them, and did thinclc he not could be Compelled thereunto, And y* he did really think the fraight of the Said Goods would Come to more money then the Cargo was worth. Therefore I the Said Notary at that Instance of the aforesaid Mr Thomas Edwards have protested as I doe protest by these prsents against the said Samuel Bach Merchant for not receiving of the Said Goods, & for all Costs Damages & Intrests already Suffered & yet to bee suffered for or by reason of non acceptance of the Same, And further I John Peake Notary at the Instance and request of the Said Thomas Edwards doe protest against ye Said Samson Sheafe of Boston merchant for Sending over Such goods as would not bee accepted being to the Damage of the Said Edwards, all wcl1 Damages Sustained by each party herein Conseyned to be recovered in time & place Convenient as of right shall appertaine This Done & protested in ye Said Towne of P° Royall the day & year af ores'1:
Quod abestator rogatus et requisitus
Jo: Peeke Not* Pub. 1671
. . . True Coppie . . . Attests Freegrace Bendall Cler.
*61S. F. 1140.1 Jameica 12th May 1671
This day Thomas Edwards appeared before me wtb an information, that he had Consigned to Mr Samuel Bach on ye Ketch Society, 4 Tunns of Fish 4: Tunns of Tarr, & 3 tonns of beare, and y* as master of ye Said Ketch gave out bills of Lading for ye Same, & y* he tendred ye Said goods to ye sd Mr Bach And y° sd Bach absolutly refused to receive ye same: and thereon he Demanded my advice w* to doe w**1 ye sd goods, on wch matter I have thought it reasonable & doe accordingly advice ye sd Edwards to protest against ye sd Mr Bach for non Receiving the sd goods and after, (in regard ye sd goods are perishing) to put the Said goods in good hands, to bee Sold for the ace* of ye interseed, Given under my hand ye Day above Tho: Mudy ford
S. F. 1140.5
The Deposition of Roger Prosser Aged 40 yeares or there about
Testifieth that Thomas Edwards master of ye ketch Society Committed to my Custody & left in my hands at Jamaca for the use of mr Sheafe Certaine goods woh I -understood were Consign’d to mr Sam11 Bach & by him Refused to wit, thirty two Bar11 of tar Sixeteen hh of hake-fish Containeing four hundred of neat fish in Euery hogshh: & twenty foure barrells of Beere all woh goods were left with me to dispose of for ye use of sd. Sheafe or any other person Concerned w011 goods were by me Reed: some time in May last deposed in Court the 5th of march 1671/2 Per Edw Rawson Secrety
Jamaica S. F. 1140.6
Know all men by these prsents that I Joel White of Port Royall Royall & Iseland abouesaid Cooper doe acknowledge to haue receiued of Roger Prosser of Boston in New England Marchant vpon ye accompt & for ye vse of mr Sheafe of Boston aforesaid Marchant, thirty barrells of Tarr, foureteene hogsheads of hacky fish containing foure hundred of neate fish in euery hogshead wth twelue beere barrells, all woh goodes as abouesaid I doe promise & ingage to render a juste accompt thereof vnto ye said mr Sheafe or his order when I am therevnto lawfully required: As witnesse my hand & Seale ye sixth day of July Annoque Domi: 1671. Test Joel White [sig. & seal]
Arthur Lloyd
Samuell Mather
S. F. 1140.3
To the Honrable Court of Assistance now Assembled in Boston Thomas Edwards Mastr of the Pink Society Most humbly prsenteth
That whereas there hath beene in former Courts a sute of Law Commenced betweene the said Thomas Edwards & Sampson Sheafe Merchant Concerning the fraight of Certaine goods Shiped on the sd Vessall by the sd Sheaf from N. England to Jamaca where being Ariued the said goods were tendered unto the person to whome it was Consigned; but Hee Refuseing to Receiue them; the said goods were by aduice of The Honrable Gouernr Sr Tho: Mudiford Left in the hands of another for the aceo** of said Sampson Sheafe That Shiped them; The sd Sheaf denys paym* of the said fraight the party with whom The said goods were Left saith that he hath Nothing to doe wül The said Edwards but Is to be ac-comptable to the sd Sheafe and Absolutly denys to pay the said fraight so That (the Caus being thus stated) Except yor HonIS vouchsafe Reliefe to the sd Ed*62wards Either by ordring the sd Sheafe to pay the sd fraight according to bills of Loading Or at Least that the said Sheafe giue ordr so the person that hath Re[c]eiued the sd Goods in Jamaco to pay the fraight Aforesd: the sd Edwards is Like to be Dismist of His due and Loose His fraight Contrary to that Knowne truth that the Laborer is worthy of His hier all wch he humbly Refers to yor Honra as the fathers of the Country to Judge &c. According to yor prudence to grant Reliefe to him who subcribes him selfe;
Yor Honrs Most humble Seruant & Suppliant Tho: Edwards ]